Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to: Application filed on May 5th, 2022
Claims 1-20 are pending claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al., US PG PUB# 2018/0111022 A1 (hereinafter Hoffman).
As for independent claim 1:
Hoffman shows a method performed by an application of a user device associated with a user  of a guided workout, the method comprising: 
presenting digital content corresponding to the guided workout, wherein the guided workout includes multiple segments (0181, Hoffman shows a plurality of guided workout selectable by the user); 
receiving information associated with the user participating in the guided workout (user selects guided workout in 0181);
generating a user interface that presents: a segmented timeline depicting the multiple segments of the guided workout; a graphical representation of the information associated with the user participating in the guided workout (Figures 25A, 25F, 35C; Hoffman shows graphical user interface displaying a guided workout and representation of the user participating in the guided workout in 0198, 0223). 
As for dependent claim 2:
Hoffman shows the method of claim 1, wherein the generated user interface includes: a first user interface that presents the segmented timeline; a second user interface that presents the graphical representation of the information associated with the user participating in the guided workout; and a user interface element that facilitates switching presentation of the first user interface and the second user interface via a display of the user device (0221, Hoffman shows in Figure 34 and 35A switching between user interfaces. Figure 34 shows the user participating in the workout). 
As for dependent claim 3:
Hoffman shows the method of claim 1, wherein the information associated with the user participating in the guided workout includes information associated with a location of the user when participating in the guided workout; and wherein the graphical representation of the information associated with the user participating in the guided workout includes a map that indicates the location of the user during the guided workout (0221, Hoffman shows in Figure 34 and 35A location of the user during the guided workout).
As for dependent claim 4:
Hoffman shows the method of claim 1, wherein the information associated with the user participating in the guided workout includes information associated with a performance of the user when participating in the guided workout; and wherein the graphical representation of the information associated with the user participating in the guided workout includes interface elements of the segmented timeline that display performance metrics representing the performance of the user at points in time of the guided workout (0220, Hoffman shows workout metrics and timeline in Figures 33 and 34. Also see 0221). 
As for dependent claim 5:
Hoffman shows the method of claim 1, wherein the information associated with the user participating in the guided workout includes information associated with a location of the user when participating in the guided workout; and wherein the graphical representation of the formation associated with the user participating in the guided workout includes: a map that depicts the location of the user during the guided workout, and one or more map elements that represent the multiple segments of the guided workout on the map (0220, Hoffman shows workout metrics and timeline in Figures 33 and 34. Also see 0221). 
As for dependent claim 6:
Hoffman shows the method of claim 1, wherein the information associated with the user participating m the guided workout includes information associated with a location of the user when participating m the guided workout; and wherein the graphical representation of the formation associated with the user participating in the guided workout includes: a map that depicts a path traveled by the user during the guided workout, and one or more map elements that represent the multiple segments of the guided workout on the map (0220 and 0221, Figures 33 and 34).
As for dependent claim 7:
Hoffman shows the method of claim 1, wherein the multiple segments of the guided workout include at least two different workout types (see different types of workouts (0192, Figures 20Y and 20Z shows workout types).
As for dependent claim 8:
Hoffman shows the method of claim 1, wherein the multiple segments of the guided workout include at least two different segments of a single workout type (0192).
As for dependent claim 9:
Hoffman shows the method of claim 1, wherein the guided workout includes multiple running segments or walking segments (0191, Hoffman shows different speed and distance).
As for dependent claim 10:
Hoffman shows the method of claim 1, wherein the guided workout includes at least one running segment and at least one strength training segment (0191 and 0192).
As for dependent claim 11:
Hoffman shows the method of claim 1, further comprising: receiving information identifying other users currently participating in the guided workout, wherein the user interface includes a graphical representation of the identified other users (0158 and 0225, see social media and identified users).
As for dependent claim 12:
Hoffman shows the method of claim 1, wherein the user device is a mobile device (0004, 0006, and 0116).
As for dependent claim 13:
Hoffman shows the method of claim 1, wherein the user device is a wearable device (0113 and 0116).
As for independent claim 14:Claim 14 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale. 
As for dependent claim 15:
Claim 15 contains substantial subject matter as claimed in claim 4 and is respectfully rejected along the same rationale. 
As for dependent claim 16:
Hoffman shows the non-transitory computer-readable medium of claim 14, wherein the information associated with the performance of the user participating in the guided workout  includes information representing a current pace, a best pace, an average pace, a distance, an elevation gain, or an amount of calories burned by the user when participating in the guided workout (0143, Hoffman shows calories burned by the user).
As for dependent claim 17:
Hoffman shows the non-transitory computer-readable medium of claim 14, wherein the graphical representation of the information associated with the user participating in the guided workout includes interface elements of the segmented timeline that display performance metrics representing the performance of the user at points in time of the guided workout (0220, Hoffman shows workout metrics and timeline in Figures 33 and 34. Also see 0221).
As for dependent claim 18:
Hoffman shows the non-transitory computer-readable medium of claim 14, wherein the guided workout includes at least two different workout segment types (0192).
As for independent claim 19:
Hoffman shows a system comprising: memory; one or more processors; and one or more computer-executable instructions stored in the memory and executable by the one or more processors to perform a method, including: presenting, via a display of a user device associated with a user, digital content corresponding to a guided workout that includes multiple segments (0181, Hoffman shows a plurality of guided workout selectable by the user); tracking a location of the user when participating in the guided workout (Figures 25A, 25F, 35C; Hoffman shows graphical user interface displaying a guided workout and representation of the user participating in the guided workout in 0198, 0221-0223); and generating a user interface that presents a map via the display of the user device, wherein the map depicts the tracked location of the user during the guided workout along with visual indicators of the multiple segments of the guided workout (0221, Hoffman shows in Figure 34 and 35A location of the user during the guided workout).
As for dependent claim 20:
Hoffman shows the system of claim 19, wherein the user interface further includes a segmented timeline depicting the multiple segments of the guided workout that is associated with the visual indicators of the multiple segments of the guided workout depicted by the map  (0220 and 0221, Figures 33 and 34).
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175